IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                 NO. 2017-KA-01339-COA

DERRICK YOUNG                                                             APPELLANT

v.

STATE OF MISSISSIPPI                                                        APPELLEE

DATE OF JUDGMENT:                            09/20/2017
TRIAL JUDGE:                                 HON. GEORGE M. MITCHELL JR.
COURT FROM WHICH APPEALED:                   ATTALA COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                      OFFICE OF STATE PUBLIC DEFENDER
                                             BY: GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                       OFFICE OF ATTORNEY GENERAL
                                             BY: KAYLYN HAVRILLA MCCLINTON
DISTRICT ATTORNEY:                           DOUG EVANS
NATURE OF THE CASE:                          CRIMINAL - FELONY
DISPOSITION:                                 AFFIRMED - 03/12/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE CARLTON, P.J., TINDELL AND McDONALD, JJ.

       CARLTON, P.J., FOR THE COURT:

¶1.    Young was indicted on one count of armed robbery, in violation of Mississippi Code

Annotated section 97-3-79 (Rev. 2014), and one count of possession of a firearm by a felon,

in violation of Mississippi Code Annotated section 97-37-5(1) (Rev. 2014). He was tried on

September 14, 2017, in Attala County Circuit Court. During voir dire, Young was removed

from the courtroom due to his outbursts and belligerent behavior that took place both before

trial started and during voir dire in front of the jury panel.

¶2.    Young’s counsel moved for a mistrial on the grounds that the jury panel had seen some

of Young’s outbursts and had heard an altercation between Young and law enforcement
officers when he was removed from the courtroom. The trial court denied the motion. Later,

Young was brought back into the courtroom to testify on his own behalf and was allowed to

stay in the courtroom for the remainder of trial.

¶3.    The jury found Young guilty of both counts against him, and the trial court sentenced

Young as a habitual offender to serve twenty-five years in the custody of the Mississippi

Department of Corrections (MDOC) for the armed-robbery conviction and ten years for the

felon-in-possession conviction, to run consecutively. Young appealed, asserting that (1) the

trial court erred in removing him from the courtroom; and (2) the trial court erred by denying

his motion for a mistrial. Finding no error, we affirm.

             STATEMENT OF FACTS AND PROCEDURAL HISTORY

¶4.    As detailed below,1 Young was removed from the courtroom after voir dire had begun

due to a number of his outbursts before trial and during the beginning of voir dire. Before

voir dire resumed, Young’s counsel moved for a mistrial on the grounds that the jury panel

had seen some of the defendant’s outbursts and had overheard a scuffle between Young and

law enforcement officers outside the courtroom when Young was removed from the

courtroom. The trial court held its ruling in abeyance until voir dire was completed. After

voir dire, the motion for mistrial was revisited and denied by the trial court. The jury was

selected, and the State presented its case. Young was brought back into the courtroom to

testify on his behalf and was allowed to stay for the remainder of the trial upon his assurance



       1
         To avoid repetition, the proceedings relevant to the issues on appeal concerning
Young’s removal from the courtroom and the trial court’s subsequent denial of his motion
for mistrial are addressed in further detail below.

                                              2
to the trial court that he would behave.

¶5.    The State’s first witness was the cashier on duty at the Blue Sky Exxon in Kosciusko

on January 29, 2016, around 1:00 a.m. She testified that, at that time, two masked men with

guns entered the store, ordered her to open the cash register, and then took the entire cash

drawer, which amounted to around $300. The cashier testified that the men then left the store,

got in a vehicle, and left the scene.

¶6.    Officer Danny Groves, of the Kosciusko Police Department, was the State’s next

witness. He testified that the driver of the vehicle, Beatrice Davis, was eventually found with

the car a few miles down the road, and she was taken into custody. Officer Bradley Fancher,

who was working for the Kosciusko Police Department at the time, testified that he arrived

at the scene, and then recovered a handgun, two masks, and a white glove from the getaway

vehicle.

¶7.    Beatrice Davis then testified, stating that she was with Derrick Young (the defendant)

and Antonio Gant the evening of January 28th, and they talked about “hit[ting] a lick,”

meaning “get[ting] some money.” She testified that Young and Gant robbed the Blue Sky

Exxon in Kosciusko.

¶8.    Investigator Greg Collins with the Kosciusko Police Department testified that Young

and Gant were arrested based upon the information provided by Davis, and their DNA was

collected to compare to the DNA found in the two masks. The State’s forensic scientist,

Brandi Goodman, testified that the two masks recovered from the vehicle contained DNA

from Young and Gant.



                                              3
¶9.    As noted above, Young was then brought into the courtroom to testify on his own

behalf. He testified that he was not involved with the robbery of the Blue Sky Exxon in

Kosciusko on January 29, 2016.

¶10.   The jury found Young guilty on both counts against him, Count I, armed robbery, and

Count II, felon in possession of a firearm. The trial court sentenced Young as a habitual

offender under Mississippi Code Annotated section 99-19-81 (Rev. 2015) to twenty-five years

in the custody in MDOC for the armed robbery conviction and ten years for the felon-in-

possession conviction, to run consecutively.         Young filed a motion for a judgment

notwithstanding the verdict, or in the alternative, for a new trial. The trial court denied it.

Young appealed.

                                        DISCUSSION

       I.     Young’s Removal from the Courtroom

¶11.   Young asserts that his Sixth Amendment right to be present at his trial was violated

because (1) his conduct in the courtroom was not so disruptive that it was necessary to remove

him, and (2) even if his removal was justified, the trial court erred because it did not tell him

that he could return to the courtroom if he assured the court of future good behavior. For the

reasons addressed below, we find Young’s contentions are without merit.

¶12.   “A circuit court’s decision to try a defendant in absentia is reviewed under an

abuse-of-discretion standard.” Haynes v. State, 208 So. 3d 4, 6 (¶10) (Miss. Ct. App. 2016).

Under the Sixth Amendment, an accused has “the right to be present in the courtroom at every

stage of his trial.” Illinois v. Allen, 397 U.S. 337, 338 (1970); accord Allen v. State, 384 So.



                                               4
2d 605, 608 (Miss. 1980); see also MRCrP 10.1. This right, however, is not absolute: “[A]

defendant can lose his right to be present at trial if, after he has been warned by the judge that

he will be removed if he continues his disruptive behavior, he nevertheless insists on

conducting himself in a manner so disorderly, disruptive, and disrespectful of the court that

his trial cannot be carried on with him in the courtroom.” Illinois v. Allen, 397 U.S. at 343;

see Bostic v. State, 531 So. 2d 1210, 1213 (Miss. 1988). A defendant’s right to be present

“can, of course, be reclaimed as soon as the defendant is willing to conduct himself

consistently with the decorum and respect inherent in the concept of courts and judicial

proceedings.” Illinois v. Allen, 397 U.S. at 343.

¶13.   This concept is embodied in Rule 10.2 of the Mississippi Rules of Criminal Procedure.

In relevant part, Rule 10.2 provides:

       Rule 10.2. Consequences of Defendant’s Disruptive Behavior

       (a) Disruptive Conduct. A defendant who engages in disruptive or disorderly
       conduct may be removed and shall forfeit the right to be present at that
       proceeding.

       (b) Restoration of Right. The court shall grant any defendant so removed
       reasonable opportunities to return to the court upon the defendant’s personal
       assurance of good behavior and/or such other conditions as the court may
       require. Any subsequent disruptive conduct on the part of the defendant may
       result in removal. . . .

MRCrP 10.2.       In Bostic v. State, the Mississippi Supreme Court recognized four

constitutionally permissible ways for a trial court to handle a disruptive criminal defendant,

including “[r]emoval of the ‘defendant from the courtroom and [a] continu[ance of] his trial

in his absence until and unless he promise[s] to conduct himself in a manner befitting an



                                                5
American courtroom.’” Bostic, 531 So. 2d at 1213 (quoting Illinois v. Allen, 397 U.S. at 345).

¶14.   The facts relevant to this issue are as follows. Before trial started, out of the presence

of the jury panel, Young went before the trial court and announced that he did not want to be

represented by his appointed counsel, Rosalind Jordan. The judge replied that the county has

two public defenders, Mrs. Jordan, and another attorney, who was already representing a

co-defendant in the case. Young indicated he could maybe get “[his] other lawyer to probably

stand in for me, representing me,” but Young could not explain why that attorney was not

present in court. The judge told Young that Mrs. Jordan would continue to represent him and

the case would go to trial that day. In response, Young told the judge, “I am telling you, I am

not go to court with this woman. Not today. Not today.” When the judge told Young to sit

down, Young again repeated that he would not go to trial with Mrs. Jordan as his attorney.

Young was given the opportunity to represent himself, and he declined.

¶15.   Young’s conduct led to his first warning from the trial judge: “I want you to understand

that this court will not tolerate from you any lack of respect. Now, I am on the record giving

you a warning that should you wish to be disruptive in this court, I’ll have to take certain

actions . . . . Now, you want to be disruptive in my court, you can be removed, and I can

continue the trial without you being here.”

¶16.   The trial judge later reiterated this warning to Young’s counsel: “For the record . . .

I previously have already in this morning made announcements in front of the defendant that

I will not tolerate any disruptive behavior from him. All right. In conjunction with that, I

intend also to enforce anything that I need to do to prevent such. And as such, Mrs. Jordan,



                                               6
do you understand from representing this individual that I am not going to put up with any

disruptive conduct on his behalf?” Defense counsel indicated she understood.

¶17.   Young’s counsel also notified the trial court that she feared for her physical safety

based on Young’s demeanor that morning. She was afraid that he may “attempt drastic

measures to halt this trial.” The trial court had a deputy seated near defense counsel’s table

and placed Young’s seat at the end of the table. When seated, Young said, “I am not fixing

to have this.” The deputy told him to sit down. This led to Young’s second warning: “Mr.

Young, for the record, again, I want to admonish you and advise you that the court will not

put up with any type of disruptive conduct . . . . I just want to make sure you understand that

we are not going to tolerate that at all, either verbally or trying to push or shove anybody or

anything. We just can’t allow that to happen.”

¶18.   The trial judge then asked if the parties were ready to proceed, and Young spoke out

and said, “No, we are not.” The judge said, “Sir, I have admonished,” but Young again

repeated that “we are not ready to proceed . . . . I do not want Miss Rosalind representing me,

Rosalind Jordan representing me.” Young made similar outbursts as voir dire commenced

once the jury panel had been brought in. During the trial court’s introduction to the jury

panel, Young tried to stand up and a deputy put his hand on Young’s shoulder. Young told

the deputy several times to “get [his] hands off [him].”

¶19.   At this point, the trial judge asked that the lawyers, Young, and the court reporter meet

in his chambers. While en route to chambers, Young allegedly assaulted one of the deputies

and was detained. In chambers, the trial judge stated on the record that Young had become



                                               7
“very unruly, disruptive, very agitated and very loud,” and he informed counsel that he was

going to warn Young that he may be “secured and gagged” or removed from the courtroom

if his disruptive behavior continued.

¶20.   Young was then brought into chambers, and the trial judge issued a third warning:

       You’re evidencing belligerence on your part. I’m going to have to give you an
       option. . . . I can send a deputy, and I can obtain enough tape to secure you to
       the chair while I proceed with this trial if you intend to mouth off about that. I
       would not like to do such, but I can gag your mouth and prevent you from being
       disruptive to keep you in the courtroom. I do not have the facilities in this
       courtroom to put you in a video room to watch the proceedings. But if such
       becomes so very unbearable, I’ll have no choice but to proceed with this trial
       with you being removed from the courtroom.

In response, Young said, “I do not want Rosalind Jordan to represent me.” Young repeated,

“I said I do not want Rosalind Jordan to represent me. What don’t y’all understand about

that?” After argument by the prosecutor to have Young removed from the courtroom, Young

interjected, “I will not go before you without a lawyer, and it will not be Rosalind Jordan.”

The trial judge reminded Young that he had a year and a half to hire a lawyer and failed to do

so. Young said that he did not want Rosalind Jordan to represent him because she recently

warned him that there was a high likelihood that he would be convicted. Young insisted that

in order to get a fair trial, he needed a different lawyer. The judge assured Young that he

would ensure he got a fair trial, and they would be headed back into the courtroom. Young

replied, “I’m not going.”

¶21.   At that point, the trial judge explained the situation to Young, as follows: “Now, you

can go in there, and you can be cooperative. You can listen, and you can do what you can to

help your attorney. Or you can select, by your own action, to be excluded from the

                                               8
courtroom.” Again, Young said he did not want Mrs. Jordan to represent him. Young

continued to interrupt the judge and make repeated outbursts that he would not be represented

by Mrs. Jordan. Finally, the judge asked Young, “Are you going into that courtroom and be

quiet—yes or no?” Young responded, “I’m not going back in there, Your Honor.” The judge

said, “That’s enough. You’ve waived your presence in the courtroom.” Young was then

ordered back to incarceration.

¶22.   In chambers the trial judge and the attorneys then discussed Mississippi Criminal Rule

10.2 and determined that it applied to the situation. The trial judge stated, “[B]ased upon the

defendant’s conduct in this case and Rule 10.2, he has been excluded from the courtroom.”

¶23.   During the presentation of the State’s case, Young’s counsel did not move or otherwise

request that Young be allowed to provide his assurance of good behavior to the court so that

he could be allowed back into the courtroom. At the close of the State’s case, however,

Young’s counsel requested that the court bring Young before it, and advise Young of his

constitutional right to testify, as follows: “I know that Mr. Young has executed his

constitutional right not to be present during his trial . . . based upon his disruptive behavior.

He does have a right to testify at trial if he so desires. I think the Court needs to bring him

back in, outside the presence of the jury and ask him, advise him of his constitutional right to

testify and find out if he is going to testify or not.” The court agreed, Young was brought

before the court, and the trial judge explained to him that he had the right to testify.

¶24.   Young asked to speak to his attorney. Mrs. Jordan agreed to “speak with Mr. Young

off the record but with law enforcement officers present and with Mr. Young restrained,” in



                                               9
order to explain to him what had occurred thus far in the trial “so that he can make an

informed, intelligent decision as to whether he wants to testify or not.” Young testified, and

at the end of his testimony, the trial court sent the jury into a brief recess. The trial judge then

spoke to Young, asking him whether, “if the court sees fit to let you sit over where we

originally started this morning, will you agree with me that you won’t create any problem?”

Young promised, “No, sir. . . . I won’t create any problem.” Young was allowed to remain

in the courtroom for the remainder of his trial.

               A.      Young’s Conduct

¶25.   Young argues that his conduct was not so “disruptive or disorderly” that it warranted

his removal from the courtroom. We disagree. The record and the trial transcript reflect that

Young’s behavior amounted to “disruptive and disorderly conduct” warranting his removal

from the courtroom, and we find that the trial court did not abuse its discretion in doing so.

Young frequently interrupted the proceedings with his outbursts, he became physically

agitated and violent, and he would not desist in his behavior. His own lawyer was afraid of

him. Young was repeatedly warned by the trial judge of the consequences of his actions, but

he persisted in his disruptive conduct, thus resulting in his “knowing and intelligent waiver

of his right to be present at trial” after being given at least four warnings. See Bostic, 531 So.

2d at 1213 (“If a defendant . . . persists in his disruptive conduct [after being warned of the

consequences of his actions], he has made a knowing and intelligent waiver of his right to be

present at trial.”).

               B.      Return Based Upon Defendant’s Personal Assurance of Good
                       Behavior


                                                10
¶26.   We likewise find no merit in Young’s argument that the trial court erred when,

according to Young, it did not tell him he could return to the courtroom based upon his

personal assurance of good behavior. The record reflects that the trial judge told Young that

he could stay in the courtroom if he cooperated and Young refused. The trial judge later let

Young return after Young cooled off and decided to cooperate. It cannot be said that Young

or his counsel were unaware that upon an assurance of good behavior, Young could return to

the courtroom. Cf. Bostic, 531 So. 2d at 1213-14 (Although the trial court did not warn the

defendant that he would be removed if his disruptive behavior continued, the Mississippi

Supreme Court looked at the surrounding circumstances and determined that, on the whole,

“it could not be said that the defendant was unaware that his disruptive conduct was the

reason for his first removal.”).

¶27.   In particular, after Young’s removal, but before the trial was reconvened, the trial

judge and the attorneys reviewed Rule 10.2 and determined that it was the governing

authority. Subparagraph 10.2(b) provides that “[t]he court shall grant any defendant so

removed reasonable opportunities to return to the court upon the defendant’s personal

assurance of good behavior . . . .” The plain language of Rule 10.2(b), and the ensuing

discussion about its applicability, put Young’s attorney on notice that the defendant could be

allowed back into the courtroom upon his “personal assurance of good behavior.”2 Defense

       2
         Similarly, implicit in the trial judge’s warnings to Young is the idea that should
Young decide to cooperate, he may be allowed to return to the courtroom. For example, the
judge told Young, in his counsel’s presence, “Now, you can go in there, and you can be
cooperative. You can listen, and you can do what you can to help your attorney. Or you can
select, by your own action, to be excluded from the courtroom.” Later, the trial judge told
Young, in his counsel’s presence, “Are you going into that courtroom and be quiet—yes or

                                             11
counsel could have advised Young on this point, and moved that he be allowed to return upon

agreeing that he would behave. Cf. Lewis v. Robinson, 67 F. App’x 914, 922 (6th Cir. 2003)

(finding that, “[i]n compliance with [Illinois v.] Allen, Petitioner was permitted to return to

the courtroom at the request of his counsel upon agreement to conduct himself properly”)

(emphasis added). No attempt, however, was made by the defense to make such a request.

As noted above, however, the trial judge did explain to Young that he could stay in the

courtroom if he cooperated. Young refused. Later, Young returned to the courtroom to

testify, Young displayed his cooperation with the proceedings, and was allowed to remain in

the courtroom. Reviewing these circumstances in light of the deference owed the trial court’s

decision on this issue, as we must,3 we find without merit Young’s contention that the trial

court erred in failing to specifically tell him he could return to the courtroom upon his

assurance of good behavior.

       II.    Young’s Request for a Mistrial

¶28.   Young asserts that the trial court erred when it did not grant his motion for a mistrial

because the jury panel members were exposed to three prejudicial occurrences when they:

(1) observed Young’s conduct during voir dire; (2) overheard shouting and scuffling sounds

in the hallway between Young and the courtroom deputies; and (3) observed Young’s own

father shouting at him. These prejudicial occurrences, Young asserts, negatively affected



no?” Young said, “I’m not going back in there, Your Honor.”
       3
         See Illinois v. Allen, 397 U.S. at 343 (“We believe trial judges confronted with
disruptive, contumacious, stubbornly defiant defendants must be given sufficient discretion
to meet the circumstances of each case.”).

                                              12
those who ended up on Young’s jury to the extent that a mistrial should have been granted.

We find no merit in this contention for the reasons addressed below.

¶29.   “The standard of review for the denial of a mistrial is abuse of discretion.” Ambrose

v. State, 254 So. 3d 77, 116 (¶112) (Miss. 2018). “A trial judge need declare a mistrial only

when there is an error in the proceedings resulting in substantial and irreparable prejudice to

the defendant’s case.” Hutto v. State, 227 So. 3d 963, 984 (¶66) (Miss. 2017).

¶30.   Rule 23.5 of the Mississippi Rules of Criminal Procedure provides the standard

governing mistrials and provides, in relevant part, as follows:

       Upon motion of any party, the court may declare a mistrial if there occurs
       during the trial, either inside or outside the courtroom, misconduct by a party
       . . . resulting in substantial and irreparable prejudice to the movant’s case.

       Upon motion of a party or its own motion, the court may declare a mistrial if:

       (a) The trial cannot proceed in conformity with the law; or
       (b) It appears there is no reasonable probability of the jury’s agreement upon
       a verdict.

MRCrP 23.5.

¶31.   Our review of the record indicates that Young has not shown that he suffered

“substantial and irreparable prejudice” under the circumstances that occurred here. After

Young interrupted the voir dire proceedings with another outburst declaring that he did not

want Mrs. Jordan to represent him, the trial judge halted voir dire and requested that the court

reporter, the attorneys, and the defendant meet in his chambers. The trial transcript reflects

that the judge described what ensued, as follows: “I have asked that everyone meet in

chambers here, along with defendant. And in the process the defendant has become very



                                              13
unruly, disruptive, very agitated and very loud.” The record reflects that the noises were due

to a scuffle in the hallway outside the courtroom between Young and the deputies, and from

Young’s father shouting at him. Ultimately the trial court ruled that Young would be

excluded from the courtroom, as detailed above.

¶32.   At this point, defense counsel moved for a mistrial on the grounds that Young’s

behavior inside the courtroom was seen by the jury panel and that the jury panel had heard the

scuffling and shouts that occurred when the deputies were attempting to subdue Young in

order to bring him into the judge’s chambers. The trial judge held off ruling on the motion,

stating, “We will go ahead and complete voir dire. And then I’ll let you renew your motion,

if you so elect.” Voir dire was restarted.

¶33.   During defense counsel’s voir dire examination, she asked, “Is there anyone here this

morning that did not witness Mr. Young’s conduct? If you did not witness his conduct,

please, raise your hand. All right. By the fact that no one has raised their hand, I’m assuming

that everyone here witnessed his conduct. Okay. Is there anyone here today that did not hear

the yelling from the hall behind the courtroom? If you did not hear that, please, raise your

hand. Okay. Because no one has raised their hand, I’m assuming that everyone heard that.”

¶34.   Next, defense counsel reminded the jury panel of the trial court’s earlier instructions

regarding the importance of truthful answers. She then said, “I need to know of you here

[who] witnessed Mr. Young’s behavior and [who] overheard the yelling in the hall in the

background, has that behavior caused you to prejudge or have an opinion about Mr. Young

that is negative?” Two potential jurors indicated that their opinion of Young was negatively



                                              14
affected by his behavior and the yelling.4 Defense counsel again emphasized the importance

of a fair and impartial jury and then asked, “Do you have any preconceived notions, opinions

you have formulated? Now is the time to be honest and come forward and let the Court

know.” No one else indicated they had such preconceived notions.

¶35.     After voir dire was completed, defense counsel renewed her motion for a mistrial. The

trial judge denied the motion. He found that the jury panel had seen one of Young’s outbursts

in which he announced that he did not want his counsel representing him, but that the jury

panel did not see what was happening in the hallway when Young was escorted to his

chambers. The trial judge found that no prejudice had occurred “[g]iven the fact [that] even

[when] the jury panel was asked if they saw or heard anything that caused them to become

prejudiced, only two [out of the jury panel] gave any affirmative indication.” These two jury

panel members were struck for cause during jury selection.

¶36.     Young cites Snow v. State, 800 So. 2d 472 (Miss. 2001), overruled in part on other

grounds, 875 So. 2d 188, 191 (¶5) (Miss. 2004), in support of his argument that a mistrial

should have been declared in his case. Snow v. State, however, actually supports the trial

court’s decision to overrule Young’s motion. In that case, the defendant contended that a

mistrial should have been declared after emotional outbursts by members of the victim’s

family took place during the prosecutor’s closing argument. Snow, 800 So. 2d at 484 (¶¶37-

38). The court found that “[t]here was no abuse of discretion in denying the motion for

mistrial. The record does not support, nor indicate how this emotional outburst prejudiced

         4
             The record indicates that there were approximately 61 or 62 people on the jury
panel.

                                               15
Snow to a degree that a mistrial was warranted.” Id. at 486 (¶43).

¶37.   We likewise find that here, under circumstances far less emotionally-charged than

those in Snow v. State, there was no abuse of discretion in the trial court denying Young’s

motion for a mistrial. We find no support in the record that the circumstances in this case

prejudiced Young to such a degree that a mistrial was warranted.

¶38.   The trial transcript indicates that the trial judge explained to the potential jurors that

the purpose of voir dire was to ensure a fair and impartial jury to hear Young’s case, and

instructed them that it was their duty to be truthful in answering any questions regarding their

ability to serve fairly and impartially. The trial transcript further reflects that the potential

jurors were specifically asked if they could be fair and impartial after witnessing Young’s

outbursts and hearing the ensuing commotion. Particularly relevant is the fact that only two

people indicated that they could not be, and these potential jurors were struck for cause during

jury selection. There is no indication in the record that the seated jury was biased or

prejudiced due to Young’s behavior. The jurors were instructed that they must base their

decision solely upon the evidence presented a trial, and there is a strong presumption that a

jury will follow instructions given to them by the court. Lyons v. State, 237 So. 3d 763, 772

(¶36) (Miss. Ct. App. 2017).

¶39.   In short, we find no merit in Young’s assertion that the trial court erred in denying his

motion for a mistrial. Sharkey v State, No. 2017-KA-01353, 2019 WL 967400, at *3 (¶15)

(Miss. 2019) (finding no abuse of discretion in the trial court’s denial of defendant’s motion

for mistrial where the allegedly prejudicial statement “was made during voir dire, and the only



                                               16
juror who told the court that he could not be impartial [based on this information] was

excused for cause,” and the defendant presented no evidence that he suffered “substantial and

irreparable prejudice”); see Chambliss v. State, 233 So. 3d 898, 902 (¶¶16-19) (Miss. Ct. App.

2017) (finding that the trial court did not abuse its discretion in denying a mistrial based upon

potential juror’s outburst where the trial court instructed jurors about their duty to be fair and

impartial).

¶40.   AFFIRMED.

    BARNES, C.J., J. WILSON, P.J., GREENLEE, WESTBROOKS, TINDELL,
McDONALD, LAWRENCE, McCARTY AND C. WILSON, JJ., CONCUR.




                                               17